RESOLUCIÓN

Regla 1. Base Legal

Las presentes reglas se adoptan en virtud de las dispo-siciones del Art. V de la Constitución del Estado Libre Aso-ciado de Puerto Rico, L.P.R.A., Tomo 1, de la Ley Núm. 11 de 2 de junio de 1993 y del ordenamiento procesal vigente.

Regla 2. Creación del cuerpo

Previa recomendación del Juez Presidente, se crea la Unidad Especial de Jueces de Apelaciones, adscrita a la Oficina del Juez Presidente del Tribunal Supremo de Puerto Rico.

*671
Regia 3. Composición

Dicha unidad especial estará compuesta por los jueces de apelaciones nombrados en virtud de la Ley Núm. 21 de 13 de julio de 1992 que creó el Tribunal de Apelaciones, derogado mediante la Ley Núm. 11 de 2 de junio de 1993.

Regla 4. Personal y Administración

La Unidad Especial de Jueces de Apelaciones contará con un Juez Coordinador, una Subsecretaría que interven-drá con la tramitación de todos los casos, procedimientos o asuntos que se le refieran, un alguacil general y el personal auxiliar necesario que determine el Juez Presidente para su eficiente operación.

Regla 5. Funciones

Los jueces de apelaciones ejercerán las funciones si-guientes:
A. Atenderán, como comisionados especiales, los casos, asuntos o procedimientos judiciales que les encomiende el Tribunal Supremo.
B. Desempeñarán las funciones judiciales y encomien-das especiales pertinentes a la Rama Judicial que les asigne el Juez Presidente.

Regla 6. Funcionamiento

Los jueces de apelaciones, en atención a las funciones o tareas judiciales que se les asignen, funcionarán indivi-dualmente o en paneles de no más de tres (3) jueces por determinación del Juez Presidente.
El Juez Presidente nombrará los paneles y el Presidente de cada panel; establecerá el término de su duración y de-terminará el sistema de asignación de asuntos a los pane-les en forma automática rotativa, siguiendo el orden de *672referimiento de asuntos, que deberá implantar el Juez Coordinador de la Unidad Especial.
Regla 7. Trámite de Casos o Procedimientos Referidos por el Tribunal Supremo
A. El Tribunal Supremo podrá encomendar cualquier caso, asunto o procedimiento ante su consideración para ser atendido por los jueces de apelaciones mediante orden al efecto.
B. Cualquier parte puede solicitar en su escrito ante el Tribunal Supremo que se refiera el asunto a la Unidad Especial de Jueces de Apelaciones, según lo dispuesto en las presentes reglas.
C. El Secretario del Tribunal Supremo notificará a las partes de la orden del Tribunal y pasará el asunto a la Subsecretaría de la Unidad Especial para su trámite.

Regla 8. Administración de los calendarios y procedimien-tos

Los jueces de apelaciones deberán llevar a cabo su en-comienda con diligencia y deberán someter su informe al Tribunal Supremo dentro del término de sesenta (60) días a partir de la fecha en que el asunto quede sometido.

Regla 9. Informe

A. Los jueces de apelaciones prepararán un informe con un resumen de los hechos y análisis del derecho apli-cable que será notificado a las partes por la Subsecretaría de la Unidad Especial y referida por ésta a la Secretaría del Tribunal Supremo de Puerto Rico.
B. Dentro de los diez (10) días laborables siguientes a la notificación de haberse sometido al Tribunal Supremo el referido informe, cualquiera de las partes podrá presentar al Tribunal Supremo sus objeciones al mismo, debida-mente fundamentadas, mediante moción y notificación a la *673otra parte dentro del referido término. La notificación se hará conforme lo dispuesto por la Regla 67 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.
El Tribunal Supremo, atendidos los señalamientos de las partes, si los hubiese, adoptará, modificará o no dará curso a dicho informe mediante la resolución o el dictamen que estime procedente.

Regla 10. Ubicación

La Unidad Especial de Jueces de Apelaciones estará ubicada en el décimo piso del Centro Judicial de San Juan.

Regla 11. Vigencia

Estas reglas entrarán en vigor el 1ro de diciembre de 1993.

Regla 12. Publicación


La presente resolución será publicada.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Alonso Alonso emitió una opinión de conformidad, a la cual se unieron el Juez Presi-dente Señor Andréu García y los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri. El Juez Asociado Señor Negrón García disintió mediante opinión escrita. Los Jueces Asociados Señor Rebollo López y Señora Na-veira de Rodón emitieron individualmente opinión concu-rrente y disidente.
(Fdo.) Francisco R. Agrait Liado Secretario General
*674- o -